DETAILED ACTION
Allowable Subject Matter
Claims 7 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the
prior art of record shows an upper contact member and lower contact member to be disposed so as to line up in an upper-and-lower direction (Claim 7), a first columnar part and pair of first flange parts which sandwich an upper face of an outer rail (Claims 10 and 12-15) or an upper contact member to be disposed between a plurality of fastening members as claimed (Claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US Pub No. 2019/0233227 A1) discloses a plurality of fastening members
47.
Kang et al. (US Pub No. 2018/0203395 A1) discloses roller 23 to move on an
upper face of outer rail 31.
Kajiyama (US Pub No. 2009/0166956 A1) discloses an inner rail 1g and roller 1c
on cassette 1.

and 49 (on drawer side walls) that move along upper and lower surfaces of an outer rail.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        January 3, 2022